Citation Nr: 0309833	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from November 1943 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which evaluated the appellant's PTSD 
as 30 percent disabling.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In December 2002, the Board determined that additional 
development was appropriate in this case.  Specifically, the 
Board caused the appellant to be scheduled for a VA medical 
examination.  The appellant was informed of this development 
in a March 2003 letter.  The appellant received a VA PTSD 
examination in March 2003.  This was accomplished pursuant to 
regulations then in effect.  See e.g., 38 C.F.R. § 19.9 
(2002).  In the interim, however, the authority under which 
the Board conducted the additional development has been 
removed.  In Disabled American Veterans, et al v. Secretary 
of Veterans Affairs, 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the Court of Appeals for the Federal Circuit held 
that, in most cases, the Board does not have the statutory 
authority to obtain additional evidence and consider it in 
its decision without first remanding the case to the agency 
of original jurisdiction (AOJ), in this case, the RO.  Thus, 
this new evidence must be reviewed by the RO.

Historically, the appellant was granted service connection 
for an anxiety reaction in 1946.  His disability was 
reevaluated as 10 percent disabling, effective January1961, 
from a prior evaluation of 30 percent.  The appellant filed 
his current claim for an increased evaluation in July 1999.  
The November 1999 rating decision increased the evaluation 
from 10 percent to 30 percent, effective March 1999.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the Board deems it appropriate that the AOJ 
consider the March 2003 medical examination.

Accordingly, the case is REMANDED for the following:

1.  Provide the appellant another VCAA 
letter.  Reference the March 2001 
letter and please specify what evidence 
is required for him to substantiate his 
claim for an increased evaluation.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  After the above is accomplished, 
readjudicate the appellant's claim in 
light of the evidence developed since 
the last supplemental statement of the 
case.  In the event the benefits sought 
are not granted, the appellant should 
be provided with a supplemental 
statement of the case (SSOC), which 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal. An 
appropriate time should be allowed for 
a response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




